Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 16, 2014

                                       No. 04-14-00046-CV

               IN THE ESTATE OF MARIA F. HERNANDEZ, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2013-PC-1030
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER
      After appellant filed the appellant’s brief and appellee filed appellee’s brief, appellant filed
a motion asking this court to compel the court reporter to file portions of the reporter’s record
appellant contends was requested, but was not filed. On July 15, 2014, the reporter filed the
remaining portions of the record requested by appellant. The reporter advised the court that she
believed the missing records had been previously filed. Accordingly, we DENY AS MOOT
appellant’s motion to compel the reporter to supplement the record as the reporter has already
done so.




                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court